Citation Nr: 9906470	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  95-12 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain with a herniated nucleus pulposus (HNP), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from July 1984 to January 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
rating for the veteran's service-connected low back disorder 
from a noncompensable to a 10 percent evaluation, and re-
characterized the disability as lumbosacral strain with HNP.  

In March 1997, the Board remanded the case to the RO for 
additional evidentiary and procedural development, including 
scheduling the veteran for a VA compensation examination to 
address the applicability of 38 C.F.R. §§ 4.40, 4.45 (1997) 
regarding functional loss of his lower back due to limitation 
of motion from pain on use, pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Following this development, the RO 
confirmed the 10 percent evaluation assigned for lumbosacral 
strain with HNP in a September 1998 rating decision.  The 
case was returned to the Board and the veteran now continues 
his appeal.


FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
productive of no more than mild intervertebral disc syndrome 
with radiographic evidence of a small left disc protrusion at 
L5-S1 and subjective complaints of episodic pain relieved by 
exercise and normal range of motion with no pain on motion 
and no functional loss of use on objective evaluation.





CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for service-connected lumbosacral strain with HNP 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that during active 
duty he was treated on several occasions for complaints of 
low back pain.  He was honorably discharged from service in 
January 1992, and in February 1992 he filed a claim with VA 
for service connection for a low back disorder.  Pursuant to 
his claim, he was examined by VA on March 1992.  The report 
of this medical examination shows a diagnosis of lumbosacral 
strain and subjective complaints of recurrent low back pain 
exacerbated by performing lifting motions, with X-rays 
evidence of slight anterior wedging of the body his first 
lumbar vertebra (possibly secondary to an old compression 
fracture) but an otherwise unremarkable lumbosacral spine.  
The veteran's range of motion of his lumbar spine was 
described by the examining physician as excellent, with 
forward bending to the point where he could touch his palms 
to the floor.  He could forward flex to at least 60 degrees, 
hyperextend (backward extend) to 20 degrees, laterally flex 
to 20 degrees, bilaterally, and rotate to 20 degrees, 
bilaterally.  He displayed normal lower extremity motor 
strength, reflexes, and neurology.  His gait was normal, and 
he could heel and toe walk without difficulty.  The examiner 
commented that he noted no particular area of tenderness on 
palpation.  

In a May 1992 RO decision, the veteran was granted service 
connection and a noncompensable evaluation for lumbosacral 
strain.  

The report of a March 1994 MRI examination shows that the 
veteran had a left paracentral HNP at his L5-S1 vertebrae 
with suggestion of mass effect on the thecal sac of his left 
S1 nerve root.

In May 1994, the veteran reopened his claim and requested an 
increased evaluation.  Pursuant to this, he was provided with 
a VA compensation examination in August 1994.  The report of 
this evaluation shows that the veteran complained of 
experiencing constant backache with difficulty bending over 
and associated limitation of physical activity.  He also 
described a tingling sensation running down the posterior 
aspect of his left thigh and leg which he would experience 
twice per week.  The examiner characterized this tingling 
sensation as being persistent, yet not progressive.  He 
reported that this tingling sensation was not brought about 
by any specific activity or position.  

Objective examination of the veteran's back revealed normal 
curvature with no evidence of scoliosis.  There was no 
tenderness on palpation of his paraspinal region or his 
spinous processes, nor evidence of muscle spasm.  On forward 
flexion, in which he was able to touch his palms to the 
floor, he reported tenderness at his right lower back.  Range 
of motion of his lumbar spine was otherwise normal without 
other observed points of tenderness or radicular symptoms.  
Straight leg raising was negative, though he reported low 
back pain when he raised his left leg beyond 75 degrees.  
Lumbar roots at the L3-S1 vertebrae were intact, with normal 
findings on reflex testing and motor and sensory examination.   
The diagnosis was herniated nucleus pulposus at the left 
paracentral section of his L5-S1 vertebrae with mass effect 
on his S1 nerve root.

VA medical records, dated from 1993 to 1994, and private 
medical records, dated from 1996 to 1997, show that the 
veteran had received treatment on several occasions for 
complaints of recurrent low back pain.  The records also 
indicate that in October 1995 he was involved in a motor 
vehicle accident, but by August 1997, a physician assessed 
that the accident had only caused minimal aggravation of the 
veteran's chronic low back disorder.

A private MRI examination report, dated in December 1996, was 
compared with the veteran's prior MRI of March 1994.  The 
December 1996 report shows normal lumbar lordosis with 
preservation of the vertebral body heights and intervertebral 
disc spaces, with slight cupping of the endplates, diffusely.  
A small left paracentral disc protrusion was found at L5-S1, 
similar to the one observed in March 1994.  

A July 1997 private examination report shows that the veteran 
complained of right hip pain and muscle spasm.  His present 
complaints dated from an accident in October 1995.  It was 
noted that he was essentially pain free for two years prior 
to his most recent accident.  On objective examination he was 
neurologically normal, and had normal gait, and was negative 
on straight leg raising to 90 degrees, bilaterally.  No back 
spasm was observed on examination.  The impression was 
history of HNP with possible encroachment of the left S1 
nerve root, recurrent muscle spasms of his right low back and 
hip, and mild lumbar sprain which was described by the 
physician as "...resolving nicely."

Pursuant to the instructions contained in a March 1997 Board 
remand, the RO scheduled the veteran for a VA compensation 
examination in November 1997.  The physician who conducted 
this evaluation noted in his report that he had reviewed the 
veteran's claims folder and medical history prior to the 
examination.  At the examination, the veteran complained of 
back pain, weakness, stiffness, fatigability, and loss of 
physical endurance, with back pain occurring with a frequency 
of every 2 to 4 days and lasting one to two hours per 
episode, precipitated by no known factors, and relieved by 
muscle stretching.  He reported mild to moderate impairment, 
but not enough to cause him to lose time from his employment 
as a county sheriff's deputy.  He reported that he had been 
involved in an automobile accident in 1995, which resulted in 
his developing pain in the region of his right sacroiliac 
joint, but with no time lost from work since the accident.  
At the time of this examination he had no sciatic pain.  He 
stated that he was not using any medications for his back 
symptoms, but reported that he was on a stress exercise 
regimen and performed exercises to strengthen his abdominal 
muscles. 

Objective evaluation of the veteran's lumbar spine showed 
that he could forward flex to 90 degrees, backward extend to 
20 degrees, laterally flex to 50 degrees, bilaterally, and 
rotate to 75 degrees, bilaterally, without pain on any of 
these motions.  In this regard, the physician stated in his 
report, essentially, that as there was no visible pain on 
examination he was unable to make any commentary with regard 
to functional loss due to pain.  The veteran was demonstrably 
able to perform deep knee bends, hop on either foot, and 
could heel-toe walk normally.  Straight leg raising was to 90 
degrees and normal.  His lower extremities displayed normal 
reflexes.  The examiner observed that the veteran was able to 
tie his shoes while standing in a forward-flexed position, 
was able to rise from a seated position without difficulty, 
and was able to rise from a supine to a seated position in 
one continuous motion, all at normal speed and without 
visible pain.  X-rays of his lumbar spine revealed minimal 
degenerative lipping at the ventral distribution at the L1 
level and at the anterior margin of L1, and also wedging at 
L1.  The radiologist who reviewed the X-rays commented that 
the L1 wedging had no definite significance with regard to 
the veteran's history of a prior compression fracture at this 
level.  The diagnosis was lumbosacral strain and HNP at L5-
S1, without the presence of sciatica.

II.  Analysis

To the extent that the veteran contends that his service-
connected lumbosacral strain with HNP is productive of a 
greater level of impairment than that which is contemplated 
by the 10 percent evaluation currently assigned, his claim 
for an increased rating is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991), in that it is not 
inherently implausible.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631 (1992).  Relevant evidence has been 
properly developed, and no further assistance is required to 
comply with VA's duty to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon lack of usefulness of the part or system affected, 
especially in self-support.  38 C.F.R. § 4.10.

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss of a part of the 
musculoskeletal system, due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion, may provide a basis for the 
assignment of a disability rating.  Weakness of an affected 
part is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  Further, when rating 
disabilities of the joints, inquiry will be directed to 
weakened movement, excess fatigability, in-coordination, and 
pain on movement.  38 C.F.R. § 4.45.  

The veteran's service-connected lumbosacral strain is 
manifest by subjective complaints of pain and X-ray evidence 
of a herniated nucleus pulposus.  The applicable ratings 
codes for evaluating his low back disorder are contained in 
38 C.F.R. § 4.71a, Diagnostic Codes  5292, 5293, 5294, and 
5295.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
the 10 percent rating based on X-ray findings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5292, provides that 
assignment of a 10 percent rating is warranted for slight 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  

38 C.F.R. § 4.71a, Diagnostic Code 5293, used for evaluating 
intervertebral disc syndrome, was considered by the RO in 
evaluating the veteran's back disability.  It provides that 
assignment of a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is warranted for moderate 
intervertebral disc syndrome manifest by recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome manifest by recurring attacks with only 
intermittent relief.  A 60 percent rating is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

38 C.F.R. § 4.71a, Diagnostic Codes 5294 and 5295 are used to 
evaluate sacro-iliac injury and weakness, or lumbosacral 
strain.  These diagnostic codes provide for a noncompensable 
rating where the evidence demonstrates only slight subjective 
symptoms.  A 10 percent rating is warranted where there is 
characteristic pain on motion.  Assignment of a 20 percent 
rating is warranted where the evidence shows muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted for severe lumbosacral strain, with listing of 
whole spine to opposite side, positive  Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 

The objective medical evidence demonstrates that the 
veteran's service-connected lumbosacral strain is manifested 
by X-ray evidence of a small left paracentral disc protrusion 
at L5-S1 and subjective complaints of recurrent, episodic 
pain. Degenerative changes at L1 have also been noted.  The 
veteran also reported experiencing pain every 2 to 4 days and 
lasting up to 2 hours each time, relieved by exercise.  On 
objective clinical examination by VA examiners in 1997 no 
visible pain was shown.  He had full range of motion of his 
lumbosacral spine and no evidence of sciatic neuropathy, pain 
on motion, functional loss, or abnormal neurological findings 
were noted.

The veteran's low back disability is currently rated as 10 
percent disabling on the basis of mild symptoms associated 
with HNP (rated as intervertebral disc disease under the 
criteria contained in Diagnostic Code 5293).  The evidence 
shows that he is physically active, uses muscle exercises 
instead of medication to treat his symptoms, and that he has 
not lost time from his employment as a sheriff's deputy.  
There was no visible pain on motion testing and straight leg 
raising was described as normal to 90 degrees.  He was able 
to rise up without difficulty and with normal speed.  The 
objective medical evidence does not demonstrate more than 
mild intervertebral disc syndrome without actual symptoms on 
examination to support an increased rating at this time.  In 
view of this, his impairment as a result of his low back 
disorder does not warrant an award of a rating in excess of 
the 10 percent evaluation currently assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 for intervertebral 
disc syndrome manifest by mild symptoms.

Using the applicable rating criteria contained in Diagnostic 
Codes 5292,  5294, and 5295, we also find that an award of a 
rating in excess of 10 percent for the veteran's low back 
disorder is not warranted by the evidence.  The most recent 
VA medical examination of record, dated in November 1997, 
demonstrates that his low back symptoms are not manifest by 
any limitation of motion of the lumbar spine, or by 
lumbosacral strain with muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in the 
standing position.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5294, and 5295.  A 
preponderance of the evidence is against the veteran's claim 
for an increased rating.  Because the evidence in this case 
is not approximately balanced with regard to the severity of 
the veteran's service-connected low back disorder, the 
benefit-of-the-doubt doctrine does not apply and his claim 
for a rating increase in excess of 10 percent must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation in excess of 10 percent for service-
connected lumbosacral strain with HNP is denied.



		
	S. L. COHN
	Member, Board of Veterans' Appeals





 Department of Veterans Affairs

